Citation Nr: 0620919	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-42 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her son-in-law




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

In April 2004, the appellant, her daughter, and her son-in-
law testified before a decision review officer at a hearing 
at the RO.  

On her December 2004 VA Form 9, the appellant requested a 
hearing at the RO before a member of the Board.  In January 
2005, she requested a video-conference hearing in lieu of a 
personal hearing.  Then, in an October 2005 correspondence, 
she withdrew her request for a hearing.  Thus, her request 
for a hearing before a member of the Board is considered 
withdrawn.  See 38 C.F.R. § 20.704 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After review, the Board observes that the record reflects 
several procedural deficiencies.  

The Board first notes that an August 2005 supplemental 
statement of the case (SSOC) was sent to the appellant's old 
address.  In November 2005, the RO also sent to the old 
address a letter notifying the appellant that her appeal was 
being certified to the Board and that she had 90 days to 
request a hearing, change representatives, or submit 
additional evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that ordinarily it would be presumed that the 
RO provided the appellant with the above SSOC and notice 
letter, unless rebutted by clear evidence to the contrary.  
See Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The Court has declared, 
however, that VA's use of an incorrect address constitutes 
the clear evidence needed to rebut the presumption that it 
properly notified the veteran.  See Fluker v. Brown, 5 Vet. 
App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 
(1993); see also Crain v. Principi, 17 Vet. App. 182, 189 
(2003) (holding that even an incorrect zip code on a VA 
mailing is clear evidence to rebut the presumption of 
regularity).  

In light of the above, although neither the August 2005 SSOC 
nor November 2005 letter was returned as undeliverable, 
because the record reflects that the appellant provided VA 
with her new address in a March 2005 correspondence, the 
Board finds that the presumption of regularity has been 
rebutted and that she was not provided either the SSOC or 
notice letter.  Therefore, to ensure due process, the RO 
should send the appellant and her representative the August 
2005 SSOC and the letter regarding her appeal using the 
current address of record, as reflected in her March 2005 
correspondence.

The Board also observes that the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 
38 C.F.R. § 3.159 (2005), have not been met.  In this regard, 
although VA sent the appellant a February 2004 notice letter, 
the letter did not request that she provide any evidence in 
her possession that pertains to the claim.  Moreover, the 
record does not otherwise reflect that VA has requested that 
she provide any evidence in her possession that pertains to 
the claim.  Thus, the RO should send the appellant and her 
representative a letter that complies with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  
In this case, the appellant was not provided with notice of 
the type of evidence needed to establish an effective date 
for the claim on appeal.  As this question is currently 
involved, the case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
the appellant that an effective date for the award of 
benefits is assigned when service connection is granted, and 
also includes an explanation of the type of evidence needed 
to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is needed to 
substantiate her claim for service 
connection for the cause of the veteran's 
death.  The letter should also indicate 
which portion of the evidence, if any, is 
to be provided by the appellant and which 
portion, if any, VA will attempt to obtain 
on her behalf.  Lastly, the letter should 
request that the appellant provide any 
evidence in her possession that pertains 
to her claim.

In addition, the RO should send the 
appellant and her representative a 
corrective VCAA notice that includes an 
explanation of the information or evidence 
needed to establish an effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

2.  The RO should also send the appellant 
and her representative the November 2005 
SSOC and a letter notifying her that her 
appeal has been certified to the Board and 
that she has 90 days to request a hearing, 
change representatives, or submit 
additional evidence.  The above should be 
sent to the appellant's current address, 
as reflected in her March 2005 
correspondence.

3.  After completing any necessary 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for the cause of the veteran's 
death.

4.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


